Citation Nr: 0306754	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  97-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher level of special monthly compensation 
based on the need for the regular aid and attendance of 
another person.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from February 1976 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Although the appealed issue was previously framed as 
including the issue of entitlement to special monthly 
compensation for being housebound, subsequent ratings have 
established the veteran's entitlement to special monthly 
compensation at a rate that exceeds that for being 
housebound, effective from September 1995.  Therefore, 
consideration of housebound status is no longer appropriate.  

The Board notes that, in a written Brief dated in March 2003, 
the veteran's representative appears to have raised 
additional claims regarding the proper ratings to be assigned 
for the veteran's service-connected disabilities based on 
lack of bowel and bladder control.  Those claims have not 
been considered by the RO and so are not properly before the 
Board at this time.  The representative's comments are 
referred to the RO for appropriate consideration.  


FINDING OF FACT

The medical evidence shows that the veteran is able to feed, 
dress, bathe, and clothe himself, that he does not need 
assistance on a regular basis in protecting himself from 
hazards or dangers incident to his daily environment, and 
that he is able to care for "the wants of nature."  


CONCLUSION OF LAW

The criteria for a higher rate of special monthly 
compensation based on the regular aid and attendance of 
another person are not met.  38 U.S.C.A. §§ 1114, 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1996 rating decision, August 1996 statement of the 
case, and supplemental statements of the case dated through 
September 2002, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claim.  
In addition, by letter dated in May 2002, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  The Board 
notes that in a March 2003 Brief, the veteran's 
representative requested an additional VA examination, 
arguing that the November 2000 examination was flawed in that 
the examiner apparently did not review the record, as 
required.  However, the Board notes that the examiner 
specifically indicated that he did review the record and the 
Board finds no reason in the report of that examination to 
doubt the examiner's statement.  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

At the outset, the Board recognizes that the veteran has 
several significant service-connected disabilities.  
Specifically, the following ratings have been established by 
the RO:  

100 percent for paraplegia with loss of use of both 
feet, effective from September 1995,

40 percent for neurogenic bladder, effective from August 
1980,

30 percent for impairment of anal sphincter control, 
effective from August 1980, 

30 percent for right carpal tunnel syndrome, effective 
from July 2000, 

20 percent for cervical degenerative disc disease and 
cervical spondylosis, effective from July 2000, 

10 percent for left carpal tunnel syndrome, effective 
from July 2000, 

0 percent for residuals of fractures of the left tibia 
and fibula,

0 percent for diastasis of the pubic symphysis, and 

0 percent for ejaculatory dysfunction.  

In addition, the RO has already established the veteran's 
entitlement to special monthly compensation at the "k" rate 
for loss of use of a creative organ and at the "P-1" rate, 
intermediate between those set forth at 38 U.S.C.A. § 1114(l) 
and (m), based on the loss of use of both feet and a 
neurogenic bladder, effective from September 1995.  

If any veteran, otherwise entitled to compensation authorized 
under subsection (o) of this section, at the maximum rate 
authorized under subsection (p) of this section, or at the 
intermediate rate authorized between the rates authorized 
under subsections (n) and (o) of this section and at the rate 
authorized under subsection (k) of this section, is in need 
of regular aid and attendance, then, in addition to such 
compensation--  
   (1) the veteran shall be paid a monthly aid and attendance 
allowance at the rate of $ 1,643; or  
   (2) if the veteran, in addition to such need for regular 
aid and attendance, is in need of a higher level of care, 
such veteran shall be paid a monthly aid and attendance 
allowance at the rate of $ 2,446, in lieu of the allowance 
authorized in clause (1) of this subsection, if the Secretary 
finds that the veteran, in the absence of the provision of 
such care, would require hospitalization, nursing home care, 
or other residential institutional care.  38 U.S.C.A. 
§ 1114(r).  

The criteria for determining whether a veteran is so helpless 
as to be in need of regular aid and attendance or permanently 
bedridden are contained in § 3.352(a).  38 C.F.R. § 3.350(b).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

The veteran contends, in essence, that his loss of bowel and 
bladder control meets the criteria for the need for the aid 
and attendance of another person.  

The medical evidence in this case consists of VA treatment 
records dated from December 1995 through August 2002 and the 
reports of VA examinations conducted in September 1995 and 
November 2000.  

The September 1995 VA examiner stated that the veteran 

has nearly full use of his upper extremities.  He 
has had an ulnar nerve decompression at the elbow 
on the right and [] had some residual pain and mild 
weakness of his grip on the right.  He is however 
not impaired from ADL's.  He will fatigue easily in 
repetitive tasks [with] the right hand/arm...  The 
[veteran] is able to stand and bear his full 
[weight] but has extremely spastic lower 
extremities.  He requires an assistive device to 
maintain standing balance.  He can take a few 
steps, and can stand to transfer from wheelchair to 
car, to bath, toilet etc. but cannot ambulate more 
than 100 feet with Canadian crutches.  

Regarding his neurogenic bowel and bladder, the examiner 
commented that he

has some control over bladder control in that he 
does not use a catheter (internal or external).  He 
experiences abdominal discomfort when his bladder 
is full, then must void in the next 5 minutes to 
avoid incontinence.  He does IC's [internal 
catheterizations], especially after any surgery or 
change in his care routine...  [He] has some control 
over bowels but must get to facilities rapidly when 
he experiences abdominal discomfort, or he may 
experience an involuntary BM.  He may need to use 
digital stimulation on occasion.  

Finally, the examiner stated that the veteran "is able to 
leave home every day via manual wheelchair and adapted motor 
vehicle (hand controls)."  

VA clinic records dated from April 1996 to August 1998 
concern treatment or evaluation for chronic pain, 
hypertension, and possible seizures.  During a February 1999 
visit, the veteran was evaluated for grab bars for his home 
shower.  A September 1999 examiner noted that his paraplegia 
was stable and that he was independent at a manual wheelchair 
level.  The veteran was evaluated in December 1999 and 
approved for participation in winter wheelchair games.  At 
that time, he reported no gastrointestinal or urologic 
complaints or difficulty in caring for his neurogenic bowel 
and bladder.  

In April 2000, the veteran underwent a periodic urological 
evaluation, including cystoscopy.  The examiner concluded 
that the veteran's bladder "looks good considering his 
method of bladder management."  

During a June 2000 clinic visit, the examiner reported that 
the veteran was "self care" for feeding, grooming, dressing 
(upper and lower extremities), bathing (using a hand-held 
shower), and "toileting."  A July 2000 examiner noted the 
veteran's complaint of right arm numbness and pain; he denied 
any weakness or loss of manual dexterity, however.  

A VA compensation examination to determine the veteran's need 
for the aid and attendance of another person was conducted in 
November 2000.  The examiner described the veteran's spinal 
cord injuries and the history of his various disabilities.  
It was noted that he was virtually wheelchair-confined, since 
his ability to stand and ambulate was restricted owing to his 
discogenic disease precluding him from standing or ambulating 
for any period of time.  The examiner also indicated that the 
veteran did on occasion have the need to catheterize himself 
and there was some history of rectal incontinence and the 
need to digitally disimpact himself.  Although the veteran's 
representative contends that this examination is inadequate, 
owing to several in accuracies in the examiner's report, the 
Board finds that any inaccuracies that may be present as to 
the proper diagnosis of the veteran's disabilities is 
irrelevant in this case.  What is relevant is the examiner's 
description of the effects of those disabilities on the 
veteran's ability to care for himself.  Inasmuch as the 
examiner's findings are completely consonant with those 
expressed by all other examiners, the Board finds no reason 
to conclude that the examination is flawed, so as to warrant 
an additional examination.  In this regard, the Board is also 
cognizant of the veteran's failure to report for a scheduled 
VA compensation examination in June 2002, as set forth below.  

In April 2001, a VA examiner reported the veteran's complaint 
of some right index finger numbness and slight right arm 
weakness.  He denied any gastrointestinal or urologic 
complaints or difficulty in caring for his neurogenic bowel 
and bladder.  It was noted that there was normal muscle tone 
and strength in both upper extremities, however.  The 
examiner commented that the veteran was independent at a 
manual wheelchair level.  A May 2001 examiner, following 
electrodiagnostic testing, noted findings suggestive of 
moderate bilateral carpal tunnel syndrome, with symptoms only 
on the right.  

The veteran was again evaluated in October 2001 for his 
participation in winter wheelchair games.  The examiner noted 
that he continued in his self-care regimens for his 
neurogenic bowel and bladder.  He remained independent at 
manual wheelchair level and could stand and walk for short 
distances with Canadian crutches.  The examiner granted his 
approval for the veteran's participation in winter wheelchair 
games.  

At the time of the veteran's annual clinic examination in May 
2002, he denied having nausea, vomiting, dyspepsia, 
constipation, diarrhea, melena, rectal bleeding, dysuria, 
dark or malodorous urine, and bladder spasms.  His neurogenic 
bladder was reportedly managed with a self-care bladder 
program and his neurogenic bowel was managed with a strain 
technique for voiding.  

The record reflects that the veteran failed to report for a 
scheduled VA compensation examination in June 2002.  That 
examination had been scheduled to evaluate the veteran's 
claim that he had lost sensation to touch and temperature in 
his right arm.  The record does not reflect that the veteran 
has expressed a willingness to report for another such 
examination.  

During an August 2002 clinic visit, the veteran presented for 
evaluation for a hand crank bicycle.  The examiner noted that 
the veteran was a member of the VA Sports and Recreation 
Association and had been participating in recreational 
activities.  He reportedly participated in daily activities 
an demonstrated the mental and physical capabilities to use a 
hand crank bicycle.  On examination, he had full upper 
extremity strength, range of motion, and coordination.  The 
veteran was reportedly independent with his wheelchair and 
moderately independent with transfers.  The examiner's 
recommendation was for a custom, hand cycle racing bike.  

Another August 2002 examiner indicated that the veteran was 
"doing well in the community without complaints, except for 
his chronic low back pain."  He also complained of 
generalized malaise, weight gain, and lack of energy for the 
past several months.  That examiner noted that he was 
"independent at manual wheelchair level" and could stand 
and walk for short distances with Canadian crutches.  

First of all, the record clearly shows that the veteran is 
not bedridden-he is able to use a specially adapted vehicle, 
to participate in wheelchair games, and to use a hand-crank 
bicycle.  The question in this case revolves around whether 
his service-connected disabilities necessitate the regular 
aid and attendance of another person.  

In this case, the evidence does not demonstrate such a 
requirement.  The clinic reports and the examination reports 
indicate that the veteran is able to feed, dress, bathe, and 
clothe himself.  There is no evidence that he needs 
assistance on a regular basis in protecting himself from 
hazards or dangers incident to his daily environment.  In 
addition-and as is relevant to the veteran's contentions-
the records also show that he himself is able to care for 
"the wants of nature."  Although he has a neurogenic 
bladder and bowel, he is able to provide the necessary care 
for those disabilities to keep himself clean and presentable.  
The evidence does not show that he needs any assistance in 
this regard, let alone the regular aid and attendance of 
someone else.  

The Board finds that the evidence does not demonstrate that 
the veteran lacks the ability properly to care for himself, 
requiring the regular aid and attendance of another person.  
Therefore, the Board concludes that the criteria for a higher 
rate of special monthly compensation are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

A higher level of special monthly compensation based on the 
need for the regular aid and attendance of another person is 
denied.  


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

